           Case 1:18-cv-00041-DAD-BAM Document 42 Filed 07/02/20 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   DANIEL MIRANDA,                                    Case No. 1:18-cv-00041-DAD-BAM

 9                  Plaintiff,                          ORDER EXTENDING TIME TO FILE
                                                        MOTION FOR FINAL APPROVAL OF
10           v.                                         FLSA SETTLEMENT

11   CITY OF CERES,                                     DEADLINE: JULY 20, 2020

12                  Defendant.

13

14          On May 20, 2020, the undersigned conducted a settlement conference during which the

15 parties reached an agreement to settle this action. On May 21, 2020, the parties were ordered to

16 file their motion for approval of the settlement on or before June 30, 2020.

17          On July 1, 2020, the parties filed a joint statement regarding a dispute as to the form in

18 which the settlement should be memorialized. An informal teleconference was held on July 2,

19 2020. Counsel Caroline Cohen appeared for Plaintiff and counsel Michael Youril appeared for
20 Defendant.

21          Based on the discussion during the informal telephonic conference, IT IS HEREBY

22 ORDERED that the parties shall file a motion for final approval of the settlement on or before

23 July 20, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:     July 2, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
